                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER


 ASHTON HUGHES, JOSHUA VANDUSEN, )
 SHANNON HELMERS, and             )
 CHARLES DODSON,                  )
                                  )
         Plaintiffs,              )
                                  )
 v.                               )
                                  )
 DENISE JACKSON and RVSHARE, LLC, )
                                  )                         4:19-CV-28
         Defendants.              )
                                  )                         Judge Curtis L. Collier
                                  )
 DENISE JACKSON,                  )                         Magistrate Susan K. Lee
                                  )
         Counter-Plaintiff,       )
                                  )
 v.                               )
                                  )
 ASHTON HUGHES, et al.,           )
                                  )
         Counter-Defendants.      )

                                           ORDER

        Before the Court is a motion by Counter-Defendants Joshua VanDusen, Shannon Helmers,

 and Charles Dodson to dismiss the counterclaim of Counter-Plaintiff, Denise Jackson, against

 them for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). (Doc. 36.)

 Counter-Defendant Ashton Hughes did not join the motion (see id.), but filed an answer to the

 counterclaim (Doc. 37). Counter-Plaintiff responded on September 26, 2019, agreeing to the

 dismissal of her counterclaim against these Counter-Defendants, but asking that the dismissal be

 without prejudice. (Doc. 39.) Counter-Defendants have not responded to Counter-Plaintiff’s




Case 4:19-cv-00028-CLC-SKL Document 43 Filed 10/09/19 Page 1 of 2 PageID #: 216
 request that the dismissal be without prejudice, and the time for them to file their optional reply

 brief has expired. See E.D. Tenn. L.R. 7.1(a).

        For good cause shown, the motion (Doc. 36) is GRANTED.                  Counter-Plaintiff’s

 counterclaim is DISMISSED WITHOUT PREJUDICE as to Counter-Defendants Joshua

 VanDusen, Shannon Helmers, and Charles Dodson.


        SO ORDERED.

        ENTER:

                                                      /s/
                                                      CURTIS L. COLLIER
                                                      UNITED STATES DISTRICT JUDGE




                                                  2

Case 4:19-cv-00028-CLC-SKL Document 43 Filed 10/09/19 Page 2 of 2 PageID #: 217
